NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MAJD KAM-ALMAZ,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendan,t-Appellee.
2011-5059 ..
Appeal from the United States C0urt of Federal
ClaimS in case no. 09-CV-0O7, Judge Lawrence M. Baskir.
ON MOTION
ORDER
Muslim Advocates moves for an extension of time, un-
til September 1, 2011, to file its brief amicus curiae, and
for leave to file a brief amicus curiae. The United States
opposed the motion for leaVe.
Upon consideration thereof
IT IS 0RDERED THAT:
(1) The motion for an extension of time is granted

KAM-ALMAZ V. US 2
(2) Ru]ing on the motion for leave to file a brief
amicus curiae is deferred pending the court's receipt of
the movant's proposed brief. FRAP 29(b) (the motion
must be accompanied by the proposed brief).
(3) The brief due date for the United States' brief is
stayed, pending the court's receipt of the proposed amicus
curiae brief and the court's ruling on the motion for leave.
FoR THE CoURT
 2 5  /s/ J an Horbal3;
Date J an Horbaly
Clerk
ccc MattheW J. Dowd, Esq.
Sarah A. Murray, Esq.
AmJ`ad M- Khar1, ESq. u.s.couafbE.PPom Fon
me FEnERAL census
s20
AUG 2 5 2011
1AN HORBAL¥
CLE|I(